Exhibit 10.4

 

 

 

 

 

 

 

 

 

 

 

Ball Corporation

 

 

 

Special Acquisition-Related
Incentive Program

 

 

 

 

 

 

 

 

Picture 2 [bll20160630ex104790a10001.jpg]

 

 

Confidential

 

 

 



 

--------------------------------------------------------------------------------

 



Table of Contents

 

 

 

 

 

1.

Purpose


1 

2.

Definitions


1 

 

2.1

Award


1 

 

2.2

Change in Control


1 

 

2.3

Committee


1 

 

2.4

Disability


1 

 

2.5

Effective Date


1 

 

2.6

Grant Agreement


1 

 

2.7

Grant Date


1 

 

2.8

Grant Vest Date


1 

 

2.9

Participant


1 

 

2.10

Performance Period


1 

 

2.11

Performance Measures


1 

 

2.12

Program


2 

 

2.13

Restricted Stock Units (“RSUs”)


2 

 

2.14

Retirement


2 

3.

RSU Grant


2 

4.

Calculation of Performance Measures and Awards


2 

 

4.1

Cumulative EVA® Component


2 

 

4.2

Cumulative Cash Flow Component


3 

 

4.3

Award / Payout Range


3 

5.

Award Vesting / Lapse of Restrictions


3 

6.

Additional Cash Payment


3 

7.

Retirement, Transfer, Disability or Death


3 

 

7.1

Retirement


3 

 

7.2

Transfer


4 

 

7.3

Disability or Death


4 

8.

Forfeiture


4 

9.

Defer Release of RSUs


4 

10.

Miscellaneous


5 

 

10.1

Administration of the Program


5 

 

10.2

Amendment and Termination of Program


5 

 

10.3

Successors and Mergers, Consolidations, or Change in Control


5 

 

10.4

Recoupment of Awards Resulting from Fraud or Intentional Misconduct


5 

 

10.5

Employment or Future Eligibility to Participate Not Guaranteed


6 

 

10.6

Gender, Singular or Plural


6 

 

10.7

Captions


6 

 

10.8

Applicable Law


6 

 

10.9

Validity


6 

 

 



Effective Date July 27, 2016

--------------------------------------------------------------------------------

 



Special Acquisition-Related Incentive Program

 

1.           Purpose

 

To incentivize key executives and employees who are in a position to have a
significant impact on the successful integration of the Rexam business into Ball
Corporation (“Corporation”) by providing an opportunity to earn special,
long-term incentive compensation aligned with the long-term financial goals of
this integration.

 

2.           Definitions

 

2.1         Award means the actual incentive compensation earned by a
Participant under the terms of the Program.

 

2.2         Change  in Control means “Change in Control” as defined in the Ball
Corporation 2013 Stock and Cash Incentive Plan or its successor.

 

2.3         Committee means the Human Resources Committee of the Board of
Directors of Ball Corporation.

 

2.4         Disability means a bodily injury or disease that totally and
continuously prevents the Participant, for a period as defined in the
Corporation’s applicable policies, from engaging in the Participant’s regular
occupation.

 

2.5         Effective Date means July 27, 2016, which is the effective date of
the Program.

 

2.6         Grant Agreement means the document provided to each Participant
containing their specific Award opportunity and the terms and provisions of
their Award as granted pursuant to this Program and the 2013 Stock and Cash
Incentive Plan or its successor.

 

2.7         Grant Date means the actual date the RSUs are granted pursuant to
this Program.

 

2.8         Grant Vest Date means the later of January 31, 2020 or the date of
the first quarterly meeting of the Board of Directors of Ball Corporation
following the end of the Performance Period.

 

2.9         Participant means an employee who has been selected for
participation in the Program by management and approved by the Committee.

 

2.10       Performance Period means the 42-month period beginning July 1, 2016
and ending December 31, 2019.

 

2.11       Performance Measures means the Corporation’s, or specific division’s,
defined Cumulative Economic Value Added (EVA®) and Cumulative Cash Flow dollar





Page 1

--------------------------------------------------------------------------------

 



goals as determined for the purposes of this Program, as defined in Section 4
herein.

 

2.12       Program means the Special Acquisition-Related Incentive Program as
set forth in this document and as may be amended from time to time.

 

2.13       Restricted Stock Units (“RSUs”) means units of stock that are awarded
to a Participant under this Program pursuant to the Ball Corporation 2013 Stock
and Cash Incentive Plan or its successor.

 

2.14       Retirement means termination of employment for any reason other than
death or disability after attainment of age and service years which, when
combined, equals or exceeds seventy (70), subject to a minimum age of fifty-five
(55). This definition of retirement is subject to any existing or additional
statutory requirements or prescribed definition of retirement as set forth by
local laws in jurisdictions where this Award is granted and which may take
precedence.

 

3.           RSU Grant

 

The grant under this Program shall be a RSU grant pursuant to the Ball
Corporation 2013 Stock and Cash Incentive Plan or its successor. Participants
will receive a grant of RSUs based upon a percentage of their annual base salary
in effect at the Grant Date divided by the average closing market price of Ball
Corporation Common Stock from April 25, 2016 through June 30, 2016.  

 

4.           Calculation of Performance Measures and Awards

 

Performance is measured and Awards are calculated based on two components which
are detailed below.  The Ball Corporation Chief Financial Officer shall make all
determinations related to the final Performance Measures calculations under this
Program.

 

4.1         Cumulative EVA® Component

Awards for this component are based upon the cumulative Economic Value Added
(EVA®) dollar goal amount for the Corporation or specific division, if
applicable, for the Performance Period.  

The minimum, target and maximum goal amounts for this Performance Measure
component will be specified in each Participant’s Grant Agreement, and Awards
for performance between the minimum, target and maximum requirements for each
Performance Measure will be interpolated using a straight-line calculation, and
rounded up to the nearest whole share. A Participant’s Award for this component
for the Performance Period is calculated by multiplying the Participant’s grant
amount by the percentage weighting as defined in the Grant Agreement, which is
then adjusted for actual performance using the minimum, target and
maximum requirements described above. 

 





Page 2

--------------------------------------------------------------------------------

 



4.2          Cumulative Cash Flow Component

Awards for this component are based upon the Cumulative Cash Flow goal amount
for the Corporation or specific division, if applicable, for the Performance
Period.  

 

The minimum, target and maximum goal amounts for this Performance Measure
component will be specified in each Participant’s Grant Agreement, and Awards
for performance between the minimum, target and maximum requirements for each
Performance Measure will be interpolated using a straight-line calculation, and
rounded up to the nearest whole share. A Participant’s Award for this component
for the Performance Period is calculated by multiplying the Participant’s grant
amount by the percentage weighting as defined in the Grant Agreement, which is
then adjusted for actual performance using the minimum, target and
maximum requirements described above.

 

4.3          Award / Payout Range

Actual Awards under this Program may range from zero to 200 percent of the grant
amount based on the achievement of the Performance Measures.

 

5.           Award Vesting / Lapse of Restrictions

 

Except as provided herein, and contingent upon Cumulative EVA® and Cumulative
Cash Flow dollar performance as determined by Performance Measures
calculations, Awards will cliff vest and restrictions on the RSUs will lapse on
the Grant Vest Date. For each RSU that vests, the Participant will be issued one
share of Ball Corporation Common Stock, unless deferred pursuant to Section 9.

 

6.           Additional Cash Payment

 

Participants will receive accrued dividend equivalents in an amount equal to the
per share dividend paid to the Corporation’s shareholders for each RSU held on
the applicable record date during the Performance Period, and applied to the
final number of shares issued as determined by the Performance Measures
calculations. Such amount shall be paid to Participants if and when the
performance criteria of the Award are met, as soon as practicable following the
Grant Vest Date, but in no event later than March 15 of the Grant Vest Date
year.

 

7.           Retirement, Transfer, Disability or Death

 

7.1         Retirement–Participants who retire before the end of the Performance
Period will receive a prorated portion of their Award, based upon the number of
days employed during the Performance Period,  contingent upon execution of a
post-employment agreement as presented by the Corporation with the approval of
the Chief Executive Officer and/or the senior human resources representative of
the Corporation. Upon satisfaction of these requirements, the restrictions on
the prorated portion of the Participant’s RSUs will lapse and, unless deferred,
shares





Page 3

--------------------------------------------------------------------------------

 



of Ball Corporation Common Stock will be issued, pursuant to the proration
calculation, as soon as practicable following the Grant Vest Date, but in no
event later than March 15 of the Grant Vest Date year, contingent on Cumulative
EVA® and Cumulative Cash Flow dollar performance as determined by Performance
Measure calculations.

 

7.2          Transfer–Participants who transfer to a position deemed to be
ineligible for the Program before the end of the Performance Period will receive
a prorated portion of their Award, based upon the number of days employed in an
eligible position during the Performance Period. The restrictions on the
prorated portion of the Participant’s RSUs will lapse and, unless deferred,
shares of Ball Corporation Common Stock will be issued, pursuant to the
proration calculation, as soon as practicable following the Grant Vest Date, but
in no event later than March 15 of the Grant Vest Date year, contingent on
Cumulative EVA® and Cumulative Cash Flow dollar performance as determined by
Performance Measure calculations.

 

7.3          Disability or Death–Upon disability or death, restrictions on the
RSUs will lapse and, unless deferred, shares of Ball Corporation Common Stock
will be issued to the Participant or the Participant’s estate or
beneficiary(ies), as soon as practicable following the Grant Vest Date, but in
no event later than March 15 of the Grant Vest Date year, contingent on
Cumulative EVA® and Cumulative Cash Flow dollar performance as determined by
Performance Measure calculations.

 

8.           Forfeiture

 

Upon termination prior to the end of the Performance Period for any reason other
than retirement, disability or death, the RSUs will be forfeited as of such date
of termination. Any Participant whose employment terminates for cause,
regardless of Retirement status, shall not be eligible to receive any Award
under this Program.

 

9.           Defer Release of RSUs

 

Certain Participants may be eligible to defer the release of their RSUs where
allowed by the laws of the country that apply to the Participant. Such
opportunity to defer is not guaranteed.

 

If deferral is permitted, Participants in the Program may defer RSUs granted
under this Program into the Ball Corporation 2005 Deferred Compensation Company
Stock Plan, or its successor, by making an election to defer by the election
deadline. If a Participant elects to defer, Units will be credited to the
Participant’s designated account(s) in the 2005 Deferred Compensation Company
Stock Plan, or its successor, no later than March 15 of the Grant Vest Date
year, contingent on Cumulative EVA® and Cumulative Cash Flow dollar performance
as determined by Performance Measures calculations.  

 





Page 4

--------------------------------------------------------------------------------

 



10.          Miscellaneous

 

10.1        Administration of the Program–The Committee shall be the sole
administrator of the Program.  The Committee shall have full power to formulate
additional details and regulations for carrying out this Program. The Committee
shall also be empowered to make any and all of the determinations not herein
specifically authorized which may be necessary or desirable for the effective
administration of the Program. Any decision or interpretation of any provision
of this Program adopted by the Committee shall be final and conclusive. Except
to the extent prohibited by Applicable Law, the Committee may delegate to one or
more individuals the day-to-day administration of the Program and any of the
functions assigned to it in this Program. Such delegation may be revoked at any
time.

 

10.2       Amendment and Termination of Program–The Committee may at any time
amend the Program in whole or in part; provided, however, that no amendment
shall be effective to affect the Participant’s vested right therein, and, except
as provided below, no amendment shall be effective to decrease the future
benefits under the Program payable to any Participant or beneficiary with
respect to any amount granted or vested prior to the date of the amendment.
Written notice of any amendments shall be given promptly to each Participant. No
notice shall be required with respect to amendments that are non-material or
administrative in nature.

 

10.3       Successors and Mergers, Consolidations, or Change in Control– The
terms and conditions of this Program shall enure to the benefit of and bind the
Corporation, the Participants, their successors, assignees, and personal
representatives. If a Change in Control shall occur, then the rights and
obligations shall be those outlined in the 2013 Stock and Cash Incentive Plan or
its successor.

 

10.4       Recoupment of Awards Resulting from Fraud or Intentional
Misconduct–If the Board of Directors of Ball Corporation or an appropriate
committee of the Board of Directors of Ball Corporation determines that any
fraud or intentional misconduct by one or more officers or other executives of
the Corporation, or an affiliate, at a level of Vice President or above caused
the Corporation, directly or indirectly, to restate its financial statements and
the officer or such executive has received more compensation than would have
been paid absent the fraud or intentional misconduct, the Board of Directors of
Ball Corporation or the Committee, in its discretion, shall take such action as
it deems necessary or appropriate to remedy the fraud or intentional misconduct
and prevent its recurrence. Such action may include, to the extent permitted by
applicable law, in appropriate cases, requiring partial or full reimbursement of
any incentive compensation paid to the officer or such executive or causing
partial or full cancellation of any outstanding RSUs previously granted to such
officer or such executive in the amount by which the value of the such
compensation exceeds or exceeded any lower value that would have resulted based
on the restated financial results.

 





Page 5

--------------------------------------------------------------------------------

 



10.5       Employment or Future Eligibility to Participate Not
Guaranteed–Nothing contained in this Program, nor any action taken hereunder,
shall be construed as a contract of employment or as giving any Participant any
right to be retained in the employ of the Corporation. Designation as a
Participant is discretionary, is not a contractual right, and may be revoked at
any time by the Committee.

 

10.6       Gender, Singular and Plural–All pronouns and any variations thereof
shall be deemed to refer to the masculine and feminine gender as the identity of
the person or persons may require.  As the context may require, the singular may
be read as the plural and the plural as the singular.

 

10.7       Captions–The captions to the articles, sections, and paragraphs of
this Program are for convenience only and shall not control or affect the
meaning or construction of any of its provisions.

 

10.8       Applicable Law–This Program shall be governed and construed in
accordance with the laws of the State of Indiana.

 

10.9       Validity–In the event any provision of this Program is held invalid,
void, or unenforceable, the same shall not affect, in any respect whatsoever,
the validity of any other provision of this Program.

 

Page 6

--------------------------------------------------------------------------------